United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
DEPARTMENT OF THE ARMY, WALTER
REED MEDICAL CENTER, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0531
Issued: October 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 27, 2016 appellant filed a timely appeal of an October 22, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since the last merit decision on September 8, 2014 to the filing of the appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied the request for further merit review of the
claim, pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument before the Board. By order dated June 9, 2016, the Board exercised
its discretion and denied the request, finding that the issue could adequately be adjudicated based on review of the
case record. Order Denying Oral Argument, Docket No. 16-0531 (issued June 9, 2016).

FACTUAL HISTORY
On March 17, 2010 appellant, then a 56-year-old custodial worker, filed an occupational
disease claim (Form CA-2) alleging that her federal employment had aggravated her posttraumatic stress disorder (PTSD). She referred to a December 9, 2008 incident and asserted that
she was inappropriately asked to clean up an area that was the location of a gunshot suicide, and
then after being diagnosed with PTSD was not accommodated. On the claim form, appellant
acknowledged that at the time of the December 9, 2008 incident she was employed by a private
contractor. She identified the date of injury as March 1, 2009.
By letter dated April 27, 2010, counsel indicated that in December 2008 appellant
worked for a private contractor, but subsequently became a federal employee and continued to
work in the same position in the same work area. He alleged that in March 2009 appellant was
transferred to the night shift where she worked alone and her PTSD symptoms worsened. The
employing establishment submitted a May 20, 2010 letter from a program manager indicating
that in December 2000 appellant was a contractor employee, and when she returned to work as a
temporary federal employee, accommodations were made for her medical condition. The
manager indicated that appellant was detailed to work away off-site from the main area and
worked under a new manager.
OWCP initially accepted the claim on August 24, 2010 for aggravation of PTSD. In a
letter dated June 27, 2011, an employing establishment program manager argued that the
acceptance should be rescinded. The manager indicated that the suicide incident described by
appellant occurred on December 9, 2008, when appellant was not a federal employee, and
appellant had sought compensation benefits through the private employer. According to the
program manager, appellant was hired as a temporary federal worker on February 17, 2009, not
to extend beyond March 16, 2010. The employing establishment program manager further
indicated that the medical restrictions were accommodated, as appellant was provided work four
miles from the site of the December 9, 2008 incident, and did not have exposure to conditions
that might be perceived as emotionally distressing.
By decision dated July 5, 2011, OWCP rescinded acceptance of the claim. It found that
the evidence of record showed that appellant had been adequately accommodated for the medical
condition she sustained as a federal contractor, when she returned to work as a temporary federal
employee.
In a letter dated July 5, 2011, OWCP requested that appellant submit additional evidence
to establish her claim for compensation. Appellant was afforded 30 days to respond to the
employing establishment comments regarding reasonable accommodation, and to submit further
evidence or argument that her injury occurred in the performance of duty.
The record contains a memorandum of telephone call (Form CA-110) dated August 4,
2014 indicating that appellant was upset that OWCP had not issued a final decision as to her
claim for compensation.
By merit decision dated September 8, 2014, OWCP denied appellant’s claim for
compensation. It found the employing establishment had accommodated appellant’s medical

2

condition and the evidence of record did not establish any compensable work factors with respect
to the claim for compensation.
On July 6, 2015 appellant submitted a June 29, 2015 letter requesting reconsideration.
She asserted that her claim was not properly investigated. Appellant noted that she had no new
evidence, but she was on medication for PTSD and felt that she had submitted sufficient
evidence to establish her claim.
By decision dated October 22, 2015, OWCP denied further review of the merits of the
claim. It found that the reconsideration request was not sufficient to require a merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent new evidence not previously considered by OWCP.”4 20
C.F.R. § 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in 20 C.F.R. § 10.606(b)(3) will be denied by OWCP without review of the
merits of the claim.5
ANALYSIS
In the present case, on September 8, 2014 OWCP denied the claim for aggravation of
PTSD, finding that appellant had not established a compensable work factor. It found that the
December 9, 2008 incident occurred before appellant was a federal employee, and she had not
established a compensable work factor with respect to an allegation that the employing
establishment had failed to properly accommodate any work restrictions. To require OWCP to
review the merits of the claim, appellant must meet one of the requirements of 20 C.F.R.
§ 10.606(b)(3).
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, or advance a relevant legal argument not previously considered by OWCP. She did
not discuss a specific point of law, and as to argument she provided a brief allegation that her
claim was not properly investigated. Appellant did not provide further explanation or advance a
new and relevant legal argument.

3

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

3

As to evidence, appellant did not submit any pertinent new and relevant evidence. She
indicated only that she felt the previously submitted evidence was sufficient. For the reasons
discussed, the Board finds appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608(b), OWCP properly declined to review the
merits of the claim for compensation.
On appeal, appellant argues that she has three physicians who have diagnosed PTSD as a
result of a traumatic incident in 2008. As indicated above, the Board does not have jurisdiction
over the merits of the claim for compensation. The issue was whether appellant met any of the
requirements of 20 C.F.R. § 10.606(b)(3), and the Board has found OWCP properly denied merit
review in this case.
CONCLUSION
The Board finds OWCP properly denied appellant’s request for reconsideration without
merit review of the claim, pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 22, 2015 is affirmed.
Issued: October 19, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

